McMurray, Chief Judge.
This appeal was taken from a decision by the Fulton Superior Court which affirmed the denial by the Georgia Department of Labor’s Board of Review of the appellant’s claim for unemployment compensation. Held:
OCGA § 5-6-35 (a) (1) provides: “Appeals in the following cases shall be taken as provided in this Code section: (1) Appeals from decisions of the superior courts reviewing decisions of . . . state and local administrative agencies.” Therefore, this appeal had to be taken under the provisions of OCGA § 5-6-35, which requires in subsection (d) *562that an “application” be made to this court “within 30 days of the entry” of the judgment, order or decision sought to be reviewed. Here no application for review was filed with this court, hence the attempted direct appeal fails to comply with the requirements of OCGA § 5-6-35. The appeal is a nullity and therefore must be dismissed. Hogan v. Taylor County Bd. of Education, 157 Ga. App. 680 (278 SE2d 106); Reno v. Reno, 247 Ga. 560 (277 SE2d 511).
Decided November 9, 1984.
Jenny DePass, pro se.
Michael J. Bowers, Attorney General, James P. Googe, Jr., Executive Assistant Attorney General, Marion 0. Gordon, First Assistant Attorney General, Wayne P. Yancey, Senior Assistant Attorney General, Susan L. Rutherford, for appellees.

Appeal dismissed.


Deen, P. J., and Sognier, J., concur.